DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 have been examined and are pending.

Allowable Subject Matter

Claims 4, 11, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and all intervening claims.
	
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure. See line 1: comprising.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7, line 1: “configured to determe;” spelling error, appears to be determine or determining.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 8, 10, 12, 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zorlular et al, hereinafter (“Zorlular”), US PG Publication (2018/0183827 A1), in view of Rozman, US PG Publication (2016/0156611 A1), in view of Abhyanker, US PG Publication (2014/0136414 A1).
Regarding claims 1, 8, and 15, Zorlular teaches a system [Zorlular, ¶0067: Fig. 1A shows a cyber attack warning system] for defending a computing system from attack [Zorlular, ¶0036: various embodiments that disclose an investigation and response to potential cyber attack activity of various types], comprising: 
a memory  [Zorlular, ¶0122: main memory 806]; 
a method for defending a computing system from attack, comprising; and a non-transitory computer-readable medium containing computer-executable instructions [Zorlular, ¶0123] that, when executed by a processor, cause the processor to perform a method for defending a computing system from attack, the method comprising:
a hardware processor coupled to the memory and configured to execute a local host that is configured to: [Zorlular, ¶0122: processor(s) 804]
determine a location in a graph for each of a plurality of hosts including the local host; [Zorlular, ¶0080: warning systems may utilize machine-learning techniques to automatically determine other information observable variables related to resources include: physical location of the resource, the location of the resource within the organization's network topology (a graph). Hence, Examiner interprets network topology to be a certain graph type with a set of nodes (hosts, endpoints, etc.) and links (edges).]
determine monitor hosts of the plurality of hosts that are monitoring the local host; [Zorlular, ¶0017: warning system uses indicator(s) to detect “lateral movement” of a user; ¶0067: warning system comprises:  a monitor device 150 connected through an enterprise network with an auditor's device 155, an application firewall 160, an intranet server 170, a data loss prevention server 192. ¶¶0096-0097: Fig. 5 illustrates a network overview provided by warning system to an analyst of all resources being monitored by warning system. User interface 900 include: a historical risk graph 902; shows a graphical representation of the overall risk across all resources monitored by the warning system over time and a system risk graph 916]
determine monitoree hosts of the plurality of hosts that are being monitored by the local host; [Zorlular, ¶0067: monitoring device 150 accesses resource logs 103 that comprise: transaction information...geographical location or from what computer the user accessed the resource, etc.; activities of user device(s) 178 and 179, may be logged and recorded at various location in the enterprise network]
attempt to receive messages from the monitoree hosts; [Zorlular, ¶0015: failed authentication attempts to an organization's servers may indicate the presence of an attacker seeking to "brute force" his way into the server, but such failed authentication attempts may also indicate that a legitimate user has simply ¶0017: warning system tracks lateral movement by reviewing indicators reflecting authentication attempts.]
determine whether any messages were not received from the monitoree hosts; [Zorlular, ¶0059: through indicators” computer logins and logouts, data sent and received on an organization's network, data transferred to or from a database; failed and successful attempts of users] and 
in response to determining that one or more messages were not received from the monitoree hosts, generate an alert. [Zorlular, ¶0074: accordingly as mentioned, in various embodiments the monitoring device collects and analyze a variety of indicators; generates alerts based on the result of the analysis]
While Zorlular teaches a round counter [Zorlular, ¶0097: The event counter 912]; however, Zorlular fails to explicitly teach but Rozman teaches maintain a round counter that tracks a round number; [Rozman, ¶0016 and 0087: Each server verifies that a received success counter, stored on each server, updates the stored success counter if the output of the verifying is positive; each server 20 maintains a collection of client-states. ¶¶0274-0275: server-side-state repository indexes and updates entry of the ith server’s state repository containing variables, such as: [persistent] Last seen value of the success-counter (the initial value is 0)]
 send a message to each of the monitor hosts identifying a value of the round counter; [Rozman, ¶0008: reconstructing includes transmitting messages between the user's device and the subset of servers, each message including at least one of: a messenger token and a PPSS message; ¶0075: Fig. 3 shows secret concealment process 30 where PPSS-Init process applies password PW and secret S; where server 20 creates “messenger tokens” (m-token.sub.i) containing state information that includes: Success counter (initially 0), unique identifier of server.sub.i, and signature (created using client-signature key).]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of resource-centric network cyber attack warning system of Zorlular before him or her by including the teachings of multiparty secret protection system of Rozman. The motivation/suggestion would have been obvious to try a subset of servers for verifying based on the received values of the success counter [Rozman, ¶0016]. 
However, the combination of Zorlular and Rozman fail to explicitly teach but Abhyanker teaches forward a first set of heartbeat messages from previous monitoree hosts to the monitor hosts; [Abhyanker, ¶0008: transmits a heartbeat message to commerce server having a set of current geo-spatial coordinates of an autonomous neighborhood vehicle; see also ¶0132: plurality of computing devices that may serve to control individual components or subsystems of the autonomous neighborhood vehicle 100 in a distributed fashion.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Zorlular and Rozman before him or her by including the teachings of autonomous 

Regarding claims 3, 10, and 17, the combination of Zorlular, Rozman, and Abhyanker teach claim 1 as described above.
Zorlular teaches wherein the location in the graph for each of a plurality of hosts is determined using a pseudo-random function. [Zorlular 20180183827 A1, ¶0027: warning system learns from past alert that improve its prediction accuracy over time; a random offset value may be added or other random (including pseudo-random) or non-deterministic adjustment made during the filtering process]

Regarding claims 5, 12, and 19, the combination of Zorlular, Rozman, and Abhyanker teach claim 1 as described above.
However, the combination of Zorlular and Abhyanker fail to explicitly teach but Rozman teaches wherein the message sent to each of the monitor hosts identifying a value of the round counter is signed. [Rozman, ¶0085: device 10 creates a new collection of signed ni-tokens with a higher success-counter value]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of . 

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zorlular et al, hereinafter (“Zorlular”), US PG Publication (2018/0183827 A1), in view of Rozman, US PG Publication (2016/0156611 A1), in view of Abhyanker, US PG Publication (2014/0136414 A1), in view of Sun, “Improving the performance of peer-to-peer systems”, Stanford University, September 2009, ProQuest Dissertations Publishing, (2010).
Regarding claims 2, 9, and 16, the combination of Zorlular, Rozman, and Abhyanker teach claim 1 as described above.
However, the combination of Zorlular, Rozman, and Abhyanker fail to explicitly teach but Sun teaches wherein the directed graph is a DeBruijn graph. [p. 62, section 4.1, ¶2: The nature of the topology has interesting implications for the graph properties of the resulting overlay network. Deterministic topologies based on de Bruijn graphs [38, 27]]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Zorlular, Rozman, and Abhyanker before him or her by including the teachings of autonomous neighborhood vehicle commerce network and community of Abhyanker. The motivation/suggestion would have been obvious to try a deterministic topology for . 

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zorlular et al, hereinafter (“Zorlular”), US PG Publication (2018/0183827 A1), in view of Rozman, US PG Publication (2016/0156611 A1), in view of Abhyanker, US PG Publication (2014/0136414 A1), in view of Hernandez Sanchez et al, hereinafter (“Hernandez Sanchez”), US Patent (10,168,697 B2).
Regarding claims 6, 13, and 20, the combination of Zorlular, Rozman, and Abhyanker teach claim 1 as described above.
However, the combination of Zorlular, Rozman, and Abhyanker fails to explicitly teach but Rozman teaches wherein the hardware processor is configured to generate an alert in response to determining whether any received messages are invalid. [Col 10, lines 46 and 55-60 and Col 12, lines 3-10: Control center determines responders 130[1-n] from among a set of available responders for assistance; communicates messages or indication. An answer based in part on a response: in this case an Invalid response]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Zorlular, Rozman, and Abhyanker before him or her by including the teachings of an autonomous vehicle using crowd-sourced responses of Hernandez Sanchez. The motivation/suggestion would have been obvious to a control center for receiving communications such as responses [Hernandez Sanchez, Abstract]. 
Claims 7, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zorlular et al, hereinafter (“Zorlular”), US PG Publication (2018/0183827 A1), in view of Rozman, US PG Publication (2016/0156611 A1), in view of Abhyanker, US PG Publication (2014/0136414 A1).
Regarding claims 7, 14, and 21, the combination of Zorlular, Rozman, and Abhyanker teach claim 1 as described above.
Zorlular teaches a hardware processor [Zorlular, ¶0111-0112: embodiments therein perform functionality described therein, executed by, one or more hardware processors]; however, the combination of Rozman and Abhyanker fail to explicitly teach but Abhyanker teaches wherein the hardware processor is configured to determe whether any heartbeat messages were received early. [Abhyanker, ¶0008: transmits a heartbeat message to commerce server having a set of current geo-spatial coordinates of an autonomous neighborhood vehicle; ¶0024: a timeout condition of the heartbeat message receipt at the commerce server, and/or a textual data associated with the failure condition. ¶0110: by transporting the autonomous neighborhood vehicle 100 through the neighborhood previously in order to create a map via the sensor system 102) on and/or by the autonomous neighborhood vehicle 100]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Zorlular and Rozman before him or her by including the teachings of autonomous neighborhood vehicle commerce network and community of Abhyanker. The motivation/suggestion would have been obvious to try a commerce server which has a . 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ayyagari et al, US PG Publication (20130305357 A1) discloses context Aware Network Security Monitoring for Threat Detection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKINAH W TAYLOR whose telephone number is (571)270-0682.  The examiner can normally be reached on Monday-Friday, 9:45-5:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/Sakinah White Taylor/Examiner, Art Unit 2497